Citation Nr: 0639466	
Decision Date: 12/19/06    Archive Date: 01/04/07	

DOCKET NO.  03-11 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder with psychosis. 

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The veteran served on active duty with the United States Navy 
from July 1965 to June 1969, a portion of which represented 
service off the coast of the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

For reasons which will be set forth below, the appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran should 
further action be required.


REMAND

In a February 2002 post-traumatic stress disorder stressor 
questionnaire, the veteran indicated that, in 1966, he served 
on board the U.S.S. Oklahoma City off Yankee Station on the 
coast of Vietnam.  He claimed that during that period of 
service, the ship would often conduct shore bombardments for 
up to 40 days at a time without interruption.  According to 
the veteran, during these bombardments, he would often begin 
to cry uncontrollably, a problem which has only gotten worse 
with the passage of time.  

The Board observes that, during the course of a VA 
psychological evaluation in August 2001, the veteran endorsed 
multiple post-traumatic stress disorder symptoms, including a 
sense of foreshortened future, hyperstartle reaction, 
hyperarousal, and intrusive memories.  Also noted was an 
incident during service where, according to the veteran, he 
witnessed an explosion which blew a hole in the side of a 
ship.  The pertinent clinical assessment following evaluation 
was "rule out" post-traumatic stress disorder.

The Board notes that, in correspondence of November 2001, a 
private physician's assistant who had been seeing the veteran 
since 1999 offered his opinion that the veteran seemed to 
exhibit "many of the signs of post-traumatic stress 
disorder," as well as underactive coping strategies, most 
notably, a self-imposed and almost total social and personal 
isolation.  Following a VA psychiatric examination in May 
2002, it was the opinion of the examiner that there was 
"insufficient indication" that the veteran's claimed 
"stressors" had given rise to a diagnosis of post-traumatic 
stress disorder.  However, the veteran has received that 
diagnosis on other occasions.

Based on a review of the evidence of record, it would appear 
that the RO has on at least one occasion attempted to obtain 
more specific information from the veteran regarding his 
claimed inservice stressors.  However, this effort has proven 
unsuccessful, apparently, due to a lack of the veteran's 
current address.  Under the circumstances, the Board is of 
the opinion that an additional effort should be made to 
contact the veteran, in the hopes of obtaining more specific 
information regarding his alleged inservice stressor or 
stressors.  The record shows no attempt has been made to 
obtain stressor verification from the U.S. Army & Joint 
Service Records Research Center (JSRRC)  Daye v. Nicholson, 
No. 05-2475 (U.S. Vet. App. Nov. 22, 2006).  Remand is 
necessary to permit VA to undertake attempts at stressor 
verification.

Accordingly, in light of the aforementioned, the case is 
REMANDED to VA for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 2005, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The RO should then again request from 
the veteran (at his most recent current 
address of record) a comprehensive and 
detailed statement regarding the 
stressor(s) to which he alleges he was 
exposed in service.  The veteran should 
be requested to provide specific details 
of the claimed stressful events, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals 
involved, including their names, ranks, 
units of assignment, and any other 
identifying details.  The veteran should 
be advised that this information is 
vitally necessary, and that he must be as 
specific as possible, because without 
such detailed information, an adequate 
search for verifying data cannot be 
conducted.

3.  Following receipt of the 
aforementioned information, the RO should 
review the file, and prepare a summary of 
the veteran's claimed stressor(s).  That 
summary, and all associated documents, 
should be sent to the JSRRC, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, VA 22315-3802 with a request 
that an attempt be made to corroborate 
the alleged stressor(s).  Of particular 
interest is information regarding the 
activities of the U. S. S. Oklahoma City 
in the summer of 1966 or any time frame 
indicated by the veteran.

4.  Following the above, the RO should 
make a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, the nature of the specific stressor 
or stressors.  Should the RO determine 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify which stressor or stressors it 
has determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the evidence.

5.  If and only if a stressor or 
stressors is verified, the RO should 
arrange for the veteran to be examined by 
a VA psychiatrist.  The RO should specify 
for the examiner the stressor or 
stressors which it has determined are 
established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of post-traumatic stress 
disorder have been satisfied.  The 
examination report should reflect a 
review of pertinent material in the 
claims folder.  Moreover, the examiner 
should comment explicitly on whether 
there is a link between any verified 
stressor or stressors and a current 
diagnosis of post-traumatic stress 
disorder. Whatever psychiatric disorder 
is identified, the examiner should 
express an opinion as to its etiology.  
The report of the examination should 
include a complete rationale for all 
opinions expressed.  Should a stressor or 
stressors be verified, with the veteran 
himself be unavailable for examination, 
the examiner should offer an opinion as 
to whether there is any connection 
between the verified stressor or 
stressors and the veteran's claimed post-
traumatic stress disorder.  The claims 
folder and a copy of this REMAND should 
be made available to the examiner prior 
to the examination.

6.  After completing any additional 
development deemed necessary, the RO 
should once again review the record.  
Should the benefit sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), and given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


